Citation Nr: 1631701	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  07-31 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to August 28, 2008, greater than 20 percent prior to July 17, 2010, and greater than 40 percent thereafter for a low back disability.

2.  Entitlement to a disability rating greater than 10 percent prior to October 1, 2011, and greater than 20 percent thereafter, for radiculopathy of the right lower extremity.

3.  Entitlement to a disability rating greater than 10 percent for radiculopathy of the left lower extremity with left foot traction sural neuritis.

4.  Entitlement to an initial rating greater than 60 percent for hypertensive heart disease.

5.  Entitlement to an initial rating greater than 40 percent for weakness of the right upper extremity.

6.  Entitlement to an initial rating greater than 30 percent for supraventricular arrhythmia, including on an extraschedular basis.

7.  Entitlement to a disability rating greater than 10 percent for hypertension.

8.  Entitlement to a disability rating greater than 10 percent for sinusitis with nasal septal deviation, status-post nasal septoplasty and bilateral function endoscopic sinus surgery.

9.  Entitlement to an initial compensable rating effective October 1, 2011, for residuals of a stroke.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities effective October 18, 2012.

11.  Entitlement to special monthly compensation based on housebound status effective October 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.H.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to January 1991 and from July 1999 to March 2001.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's increased rating claims for a low back disability, sinusitis, and for radiculopathy of the left lower extremity with left foot traction sural neuritis (which was characterized as left foot traction sural neuritis).  The Veteran disagreed with this decision in March 2007 with respect to the denial of his increased rating claims for a low back disability and for radiculopathy of the left lower extremity with left foot traction sural neuritis.  He perfected a timely appeal in October 2007.  A Travel Board hearing was held at the RO in May 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In an August 2007 rating decision, the RO assigned separate 10 percent ratings effective September 28, 2006, for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity with left foot traction sural neuritis.  The Veteran continued to disagree with the disability ratings assigned for his service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a September 2008 rating decision, the RO assigned a higher 20 percent rating effective August 28, 2008, for the Veteran's service-connected low back disability.  The Veteran continued to disagree with the disability ratings assigned for his service-connected low back disability.  Id.

In May 2010 and in September 2012, the Board remanded the Veteran's increased rating claims for a low back disability, radiculopathy of the left lower extremity with left foot traction sural neuritis, and for radiculopathy of the right lower extremity to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board essentially took jurisdiction over claims for an increased rating for radiculopathy of the right lower extremity in its May 2010 decision and entitlement to a TDIU due exclusively to service-connected disabilities in its September 2012 decision.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain the Veteran's updated treatment records and schedule him for appropriate examinations.  The identified records and completed examination reports subsequently were associated with the Veteran's VBMS eFolder.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a February 2012 rating decision, the RO assigned a higher 40 percent rating effective July 17, 2010, for the Veteran's service-connected low back disability.  The Veteran continued to disagree with the disability ratings assigned for his service-connected low back disability.  See AB, 6 Vet. App. at 35.

In a February 2013 rating decision, the RO granted, in pertinent part, the Veteran's claims of service connection for residuals of a stroke, assigning a temporary total (100 percent) disability rating effective March 9, 2011, and a zero percent rating effective October 1, 2011 (6 months after the temporary total disability rating was in effect), hypertensive heart disease, assigning a 60 percent rating effective October 18, 2012, weakness of the right upper extremity, assigning a 40 percent rating effective October 1, 2011 (the date that the temporary total rating for service-connected residuals of a stroke ended), weakness of the right lower extremity, combining this disability with the previously service-connected radiculopathy of the right lower extremity and assigning a single 20 percent rating effective October 1, 2011(the date that the temporary total rating for service-connected residuals of a stroke ended) for radiculopathy of the right lower extremity, and for supraventricular arrhythmia, assigning a 30 percent rating effective October 18, 2012.  The RO also granted a TDIU effective from October 1, 2011, to October 18, 2012, covering the time frame from the end of the temporary total disability rating for service-connected residuals of a stroke until the Veteran's combined scheduler evaluation became 100 percent.  The RO finally granted special monthly compensation based on housebound status between March 9, 2011, to October 18, 2012, covering the time frame when the Veteran had a single disability rated 100 percent disabling (residuals of a stroke) and sufficient additional disability rated 60 percent disabling.  See also 38 C.F.R. § 3.350 (discussing special monthly compensation).  The Veteran disagreed with this decision in July 2013.  He perfected a timely appeal in June 2015 and requested a videoconference Board hearing at the RO.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an initial rating greater than 60 percent for hypertensive heart disease, entitlement to an initial rating greater than 40 percent for weakness of the right upper extremity, entitlement to an initial rating greater than 30 percent for supraventricular arrhythmia, including on an extraschedular basis, entitlement to a disability rating greater than 10 percent for hypertension, entitlement to a disability rating greater than 10 percent for sinusitis with nasal septal deviation, status-post nasal septoplasty and bilateral function endoscopic sinus surgery, entitlement to an initial compensable rating effective October 1, 2011, for residuals of a stroke, entitlement to a TDIU due exclusively to service-connected disabilities effective October 18, 2012, and entitlement to special monthly compensation based on housebound status effective October 1, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that, prior to August 28, 2008, the Veteran's service-connected low back disability is manifested by, at worst, complaints of severe constant low back pain, once a year flare-ups of pain lasting 3 to 7 days, an antalgic gait, 4/5 motor strength, and a normal magnetic resonance imaging (MRI) scan.

2.  The record evidence shows that, between August 28, 2008, and July 17, 2010, the Veteran's service-connected low back disability is manifested by, at worst, complaints of low back pain and forward flexion of the thoracolumbar spine limited to 50 degrees with cogwheeling, jerky movement, and pain.

3.  The record evidence shows that, effective July 17, 2010, the Veteran's service-connected low back disability is manifested by, at worst, complaints of increased low back pain and forward flexion of the thoracolumbar spine limited to 10 degrees with pain after repetitive testing, a stooped posture, a slowed propulsion gait, kyphosis, and guarding and pain with motion of the thoracolumbar sacrospinalis muscles not resulting in an abnormal spinal contour.

4.  The record evidence shows that, prior to April 24, 2015, the Veteran's service-connected radiculopathy of the right lower extremity is manifested by, at worst, an antalgic gait, 4/5 power in the proximal and distal muscles of the right lower extremity, and complaints of increasing right leg weakness and pain.

5.  The record evidence shows that, effective April 24, 2015, the Veteran's service-connected radiculopathy of the right lower extremity is manifested by, at worst, moderately severe incomplete paralysis of the sciatic nerve.

6.  The record evidence shows that, prior to April 24, 2015, the Veteran's service-connected radiculopathy of the left lower extremity with left foot traction sural neuritis is manifested by, at worst, complaints of pain, decreased sensation in the deep peroneal nerve, and decreased proprioception of the left foot.
7.  The record evidence shows that, effective April 24, 2015, the Veteran's service-connected radiculopathy of the left lower extremity is manifested by, at worst, moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent prior to August 28, 2008, greater than 20 percent prior to July 17, 2010, and greater than 40 percent thereafter for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5237 (2015).

2.  The criteria for a 20 percent rating effective September 28, 2006, and to a 40 percent rating effective April 24, 2015, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, DC 8599-8520 (2015).

3.  The criteria for a 40 percent rating effective April 24, 2015, for radiculopathy of the left lower extremity with left foot traction sural neuritis have been met.  A higher rating prior to April 24, 2015 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.124a, DCs 8520, 8725 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in October 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his service-connected disability had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in May 2008.

As will be explained below in greater detail, the evidence does not support granting increased ratings for a low back disability, radiculopathy of the right lower extremity, or for radiculopathy of the left lower extremity with left foot traction sural neuritis.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's increased rating claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected low back disability, radiculopathy of the right lower extremity, or radiculopathy of the left lower extremity with left foot traction sural neuritis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claims

The Veteran contends that his service-connected low back disability, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity with left foot traction sural neuritis are all more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.

The Veteran's service-connected low back disability currently is evaluated as 10 percent disabling effective March 11, 2002, 20 percent disabling effective August 28, 2008, and 40 percent disabling effective July 17, 2010, under 38 C.F.R. § 4.71a, DC 5299-5237 (other orthopedic disability-lumbosacral strain).  See 38 C.F.R. § 4.71a, DC 5299-5237 (2015).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2015).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his or her earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Veteran's service-connected radiculopathy of the right lower extremity currently is evaluated as 10 percent disabling effective September 28, 2006, and 20 percent disabling effective October 1, 2011, by analogy to 38 C.F.R. § 4.124a, DC 8599-8520 (other neurological disability-sciatic nerve paralysis).  See 38 C.F.R. § 4.124a, DC 8599-8520 (2015).  A 10 percent rating is assigned under DC 8520 for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520 (2015).

The Veteran's service-connected radiculopathy of the left lower extremity with left foot traction sural neuritis currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8725 (neuralgia of the posterior tibial nerve).  See 38 C.F.R. § 4.124a, DC 8725 (2015).  A 10 percent rating is assigned under DC 8725 for mild incomplete paralysis of the posterior tibial nerve and for moderate incomplete paralysis of the posterior tibial nerve.  A 20 percent rating is assigned for severe incomplete paralysis of the posterior tibial nerve.  A maximum 30 percent rating is assigned for complete paralysis of the posterior tibial nerve with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, toes cannot be flexed, adduction is weakened, and plantar flexion is impaired.  See 38 C.F.R. § 4.124a, DC 8725 (2015).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a disability rating greater than 10 percent prior to August 28, 2008, greater than 20 percent prior to July 17, 2010, and greater than 40 percent thereafter, for a low back disability.  The record evidence shows that, prior to August 28, 2008, the Veteran's service-connected low back disability is manifested by, at worst, complaints of severe constant low back pain, once a year flare-ups of pain lasting 3 to 7 days, an antalgic gait, 4/5 motor strength, and a normal MRI scan (as seen on VA examination in December 2006).  At that examination, the Veteran complained of severe constant low back pain.  He reported injuring his back in service "when he slipped on some steps and fell and hurt his back."  He also reported experiencing flare-ups of low back pain once a year which lasted from 3-7 days.  Physical examination showed pain with motion of the thoracic sacrospinalis muscles, normal posture and head position, an antalgic gait, no abnormal spinal curvatures, 4/5 motor strength throughout, normal sensation of the bilateral upper extremities, impaired sensation of the bilateral lower extremities, normal reflexes, and no ankylosis.  Range of motion testing of the thoracolumbar spine showed forward flexion to 75 degrees with pain beginning at 70 degrees but no additional limitation of motion on repetitive motion.  An MRI scan showed a small central disc protrusion at L5-S1 "without significant affect upon the thecal sac or exiting nerve roots" and no other significant findings.  X-rays of the lumbosacral spine showed degenerative facet joint arthrosis of the lower lumbar region and possible unilateral L5 pars interarticularis defect.  The Veteran reported being employed full-time for the previous 1-2 years and missing 9 weeks of work in the previous 12 months.  The diagnosis was degenerative facet joint arthrosis of the lower lumbar spine.

In an August 2007 addendum, the VA examiner who conducted the December 2006 examination stated that the Veteran's lumbosacral spine MRI was normal.

The Veteran was hospitalized at a VA Medical Center for several days in January 2008 following complaints of progressive weakness of lower greater than upper extremities.  An electromyograph (EMG) showed left L5 radiculopathy.  The discharge diagnosis was chronic left L5 radiculopathy.

The Veteran contends that his service-connected low back disability is more disabling than currently evaluated prior to August 28, 2008.  The record evidence does not support his assertions regarding an objective worsening of this disability during this time period.  It shows instead that the Veteran's service-connected low back disability is manifested by, at worst, complaints of severe constant low back pain, once a year flare-ups of pain lasting 3 to 7 days, an antalgic gait, 4/5 motor strength, and a normal MRI scan, at least prior to August 28, 2008.  Although the Veteran complained of constant severe low back pain on VA examination in December 2006, forward flexion of the thoracolumbar spine was limited only to 70 degrees with no additional limitation of motion on repetitive testing.  This VA examination also showed pain with motion of the thoracic sacrospinalis muscles, normal posture and head position, an antalgic gait, no abnormal spinal curvatures, 4/5 motor strength throughout, normal reflexes, and no ankylosis.  The Veteran's service-connected low back disability is not manifested by forward flexion limited to between 30 and 60 degrees or muscle spasm or guarding severe enough to result in an abnormal spinal contour (i.e., at least a 20 percent rating under DC 5237) such that a disability rating greater than 10 percent is warranted prior to August 28, 2008.  See 38 C.F.R. § 4.71a, DC 5237.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for his service-connected low back disability prior to August 28, 2008.  Thus, the Board finds that the criteria for a disability rating greater than 10 percent prior to August 28, 2008, for a low back disability have not been met.

The Veteran also is not entitled to a disability rating greater than 20 percent between August 28, 2008, and July 17, 2010, for his service-connected low back disability.  The record evidence shows that this disability is manifested by, at worst, complaints of low back pain and forward flexion limited to 50 degrees with cogwheeling, jerky movement, and pain during this time period.  For example, on VA examination on August 28, 2008, the Veteran complained of moderate constant low back pain and pain in the buttocks.  He denied experiencing any flare-ups of low back pain.  He reported 4 episodes of intervertebral disc syndrome in the previous 12-month period lasting between 1 and 7 days.  

Physical examination on August 28, 2008, showed bilateral pain and tenderness in the thoracic sacrospinalis muscles, a normal gait, no abnormal spinal contour, 5/5 motor strength, normal sensation and reflexes, and mild tenderness to palpation in the sacroiliac joints, right greater than left.  Range of motion testing of the thoracolumbar spine showed forward flexion limited to 50 degrees with cogwheeling, jerky movement, pain, and "dramatization with forward bending."  There was no additional limitation of motion on repetitive testing.  The Veteran reported that he had lost 3 weeks of work in the previous 12 months due to back pain.  The diagnoses included mild degenerative joint disease of the lumbosacral spine.

The Veteran reported to the emergency room (ER) at a VA Medical Center (VAMC) in December 2008 complaining of low back pain "with some moments of feeling like his 'legs go out.'"  He currently had normal strength and gait.  Physical examination showed no acute joint abnormalities and "no deficits."  The impressions included back pain.

The Board acknowledges that the symptomatology attributable to the Veteran's service-connected low back disability worsened at his August 28, 2008, VA examination.  The Board notes in this regard that the higher 20 percent rating assigned effective August 28, 2008, for the Veteran's service-connected low back disability adequately compensates him for the higher level of disability shown at the VA examination conducted on that date.  Id.  Forward flexion of the thoracolumbar spine was limited to 50 degrees cogwheeling, jerky movement, pain, and "dramatization with forward bending" although there was no additional limitation of motion on repetitive testing at VA examination conducted on August 28, 2008.  The record evidence does not indicate that, between August 28, 2008, and July 17, 2010, the Veteran experienced forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine (i.e, a 40, 50, or 100 percent rating under DC 5237) such that a disability rating greater than 20 percent is warranted for this time period.  Id.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an increased rating for his service-connected low back disability between August 28, 2008, and July 17, 2010.  Thus, the Board finds that the criteria for a disability rating greater than 20 percent between August 28, 2008, and July 17, 2010, for a low back disability have not been met.

The Veteran finally is not entitled to a disability rating greater than 40 percent effective July 17, 2010, for his service-connected low back disability.  The record evidence shows that, since July 17, 2010, this disability is manifested by, at worst, complaints of increased low back pain, forward flexion of the thoracolumbar spine limited to 10 degrees with pain after repetitive testing, a stooped posture, a slowed propulsion gait, kyphosis, and guarding and pain with motion of the thoracolumbar sacrospinalis muscles not resulting in an abnormal spinal contour.  For example, on VA examination on July 27, 2010, the Veteran complained of increased back pain and reported experiencing 6 episodes of intervertebral disc syndrome lasting 1 day at a time.  Physical examination showed a slightly antalgic gait, no abnormal spinal curvatures or ankylosis, pain in the left thoracic sacrospinalis muscles, 5/5 motor strength, and normal muscle tone without atrophy.  Range of motion testing of the thoracolumbar spine showed forward flexion limited to 10 degrees with pain and pain after repetitive testing.  The Veteran reported losing 4 weeks of work in the previous 12 months due to back pain.  

VA MRI scan of the Veteran's lumbar spine taken in August 2010 was normal.

On VA general medical examination in April 2011, the Veteran's complaints included progressively worse low back pain.  Physical examination showed a normal gait, no spine ankylosis, normal muscle tone without atrophy, and no spinal muscle abnormalities.  Range of motion testing of the thoracolumbar spine showed forward flexion to 50 degrees with pain.  X-rays of the lumbosacral spine were normal.  The Veteran reported that he had retired due to a recent stroke.  The diagnoses included lumbar strain.

On VA spine examination in October 2011, the Veteran's complaints included "longstanding issues with [his] lumbar spine" and severe constant daily aching pain in the midline lumbar spine and over the sacroiliac joints bilaterally.  He denied any history of flare-ups of a spine condition.  No incapacitating episodes of spine disease were noted.  Physical examination showed a stooped posture, a slowed propulsion gait, kyphosis, no ankylosis, guarding and pain with motion of the thoracolumbar sacrospinalis muscles not resulting in an abnormal spinal contour, and normal reflexes.  Range of motion testing of the thoracolumbar spine showed forward flexion from 10 to 40 degrees with pain on motion and after repetitive testing but no additional limitation of motion.  The diagnosis was chronic lumbosacral spine strain with "normal appearing lumbar MRI."

On VA outpatient treatment in December 2011, the Veteran's complaints included low back problems.  The Veteran reported that his chiropractor had told him that further chiropractic treatment could not help his low back problems.  Physical examination showed some tightness in the paraspinal muscles and no tenderness to palpation in the lower back.  The assessment included low back pain.

VA x-rays of the Veteran's lumbosacral spine taken in January 2012 showed no acute abnormalities and "no evidence of detrimental change."

On VA outpatient treatment in April 2012, the Veteran complained of chronic low back pain since a fall on active service in 2000.  He rated his average low back pain as 8/10 on a pain scale (with 10/10 being the worst imaginable pain).  A history of degenerative disc disease with low back pain was noted.  Range of motion testing showed forward flexion limited to 35 degrees.  Physical examination showed normal reflexes, 5/5 muscle strength throughout except for 3/5 muscle strength of the right upper extremity, a stable gait with a slight limp using a cane, unremarkable sensation, no sciatic joint or axial spinal tenderness, and left paraspinal tenderness at L5-S1.  An MRI of the lumbar spine showed slight desiccation at L5-S1 with mild central and lateral disk bulging "and a small tear of the posterior disk annulus in the midline with no significant thecal sac or nerve root compression."  The impression included chronic low back pain related to L5-S1 disk desiccation with mild central and lateral disc bulge, bilateral sacroiliitis, osteoarthritis, and lumbar facet arthropathy.  The Veteran was advised to undergo epidural steroid injections with facet blocks.

In July 2014, the Veteran's complaints included low back pain.  He reported complete relief for his sacroiliitis symptoms following epidural steroid injections.  Physical examination showed bilateral positive straight leg raising, tender sacroiliac joints bilaterally, more pronounced on the right, and mid-thoracic tenderness.  The assessment included L5-S1 disc herniation, lumbar facet arthropathy, and bilateral sacroiliac joint disease.

In January 2015, the Veteran complained of chronic low back pain with occasional radiating pain to the left lower extremity and right sacroiliac joint area and pain in between his shoulder blades.  He denied any new weakness, loss of sensation, or bowel or bladder incontinence.  The assessment was unchanged.

On VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in April 2015, the Veteran complained that he was "having more pain in the low back."  Range of motion testing of the thoracolumbar spine showed forward flexion to 70 degrees with pain which caused functional loss but no additional limitation of motion on repetitive testing.  The Veteran was "unable to bend forwards."  Physical examination showed pain with weightbearing, "some tenderness" in the low back/sacroiliac joint area, "some" tenderness to palpation in the thoracolumbar spine but not resulting in abnormal gait or spinal contour, no muscle spasm, disturbance of locomotion, interference with sitting and standing, normal deep tendon reflexes, negative straight leg raising bilaterally, no ankylosis, and no bowel or bladder problems.  Although intervertebral disc syndrome was present, there were no acute episodes requiring physician-prescribed bed rest in the previous 12 months.  The Veteran constantly used a cane for ambulation due to back pain.  X-rays showed arthritis.  A computerized tomography (CT) scan of the lumbosacral spine conducted in February 2015 was reviewed and showed mild degenerative disc bulging at L5-S1.  The diagnoses were degenerative arthritis of the spine, spondylolisthesis, and lumbar degenerative disc disease.

The Veteran contends that he is entitled to a disability rating greater than 40 percent effective July 17, 2010, for his service-connected low back disability.  The Board acknowledges that the symptomatology attributable to the Veteran's service-connected low back disability has worsened since July 17, 2010, because VA examination conducted on that date showed forward flexion of the thoracolumbar spine limited to 10 degrees with pain and pain after repetitive testing.  The Board notes in this regard that the higher 40 percent rating assigned effective July 17, 2010, for the Veteran's service-connected low back disability adequately compensates him for the higher level of disability shown on VA examination conducted on July 17, 2010, and since that date.  See 38 C.F.R. § 4.71a, DC 5237.  The record evidence does not indicate that, since July 17, 2010, the Veteran experienced unfavorable ankylosis of the entire thoracolumbar spine or the entire spine (i.e, a 50 or 100 percent rating under DC 5237) such that a disability rating greater than 40 percent is warranted for this time period.  Id.  For example, no ankylosis was noted on VA examinations conducted since July 17, 2010.  And MRI and CT scans of the Veteran's thoracolumbar spine taken since that date showed only mild disability.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an increased rating for his service-connected low back disability since July 17, 2010.  Thus, the Board finds that the criteria for a disability rating greater than 40 percent effective July 17, 2010, for a low back disability have not been met.

Although records show that the Veteran has intervertebral disc syndrome (IVDS), examiners have stated that there have been no episodes of acute signs and systems due to IVDS that require bedrest prescribed by a physician and treatment by a physician in the past 12 months.  Thus, a higher rating is not warranted under the diagnostic code pertaining to IVDS.

The Board next finds that the evidence supports assigning a higher 20 percent rating prior to April 24, 2015, and a 40 percent rating thereafter, for the Veteran's service-connected radiculopathy of the right lower extremity.  The Veteran contends that his service-connected radiculopathy of the right lower extremity is more disabling than currently evaluated before and after October 1, 2011, the date that the AOJ assigned a 20 percent rating for this disability in the February 2013 rating decision.  The record evidence supports the Veteran's assertions regarding an objective worsening of this disability throughout the time period since his filed his increased rating claim for a low back disability on September 28, 2006.  It shows that, throughout the time period between when he filed his increased rating claim for a low back disability on September 28, 2006, and prior to April 24, 2015, the Veteran's service-connected radiculopathy of the right lower extremity is manifested by, at worst, an antalgic gait, 4/5 power in the proximal and distal muscles of the right lower extremity, and complaints of increasing right leg weakness and pain.  In other words, the evidence dated prior to April 24, 2015, supports assigning a 20 percent rating under DC 8599-8520 for the Veteran's service-connected radiculopathy of the right lower extremity throughout the time period since he filed his increased rating claim for a low back disability on September 28, 2006.  See 38 C.F.R. § 4.124a, DC 8599-8520.  

The record evidence shows that the Veteran was hospitalized at a VAMC for several days in January 2008 for complaints of weakness of the right lower extremity.  His neurologic examination improved during his hospitalization.  Multiple MRI scans were unremarkable and an EMG only suggested left L5 radiculopathy.  The admission diagnosis was weakness of the bilateral lower extremities and the discharge diagnosis was chronic left L5 radiculopathy (as noted above).  The Veteran was discharged home.

On VA outpatient treatment in December 2008, the Veteran's complaints included lower extremity weakness for the past year and recurrent numbness in the toes.  Physical examination showed an antalgic gait.  The assessment included lower extremity weakness.

The Veteran reported to the ER at a VAMC in April 2009 complaining of increased pain and weakness in the lower extremities.  A history of continued pain and weakness in the lower extremities for the past 9 years was noted.  The Veteran denied losing bowel or bladder control.  Neurologic examination showed 4/5 power in the proximal and distal muscles of the bilateral lower extremities and no sensory deficit.  The assessment included leg weakness.  The VA ER clinician stated that the Veteran's reported long-time leg weakness was "less likely [an] acute problem giving [sic] that he has no trauma to his back."

The Veteran contends that his service-connected radiculopathy of the right lower extremity is more disabling than currently evaluated.  The evidence supports granting a higher 20 percent rating for this disability throughout the time period between the date that he filed his increased rating claim for a low back disability on September 28, 2006, and April 24, 2015.  It shows that the Veteran's service-connected radiculopathy of the right lower extremity is manifested by, at worst, an antalgic gait, 4/5 power in the proximal and distal muscles of the right lower extremity, and complaints of increasing right leg weakness and pain throughout this time period.  In other words, the disability picture presented by the Veteran's service-connected radiculopathy of the right lower extremity throughout the time period between the date that he filed his increased rating claim for a low back disability on September 28, 2006, and April 24, 2015, more nearly approximates the criteria for a 20 percent rating under DC 8599-8520.  Id.  The evidence does not suggest, however, that the Veteran experienced moderately severe or severe incomplete paralysis of the sciatic nerve with marked muscular atrophy or complete paralysis of the sciatic nerve (i.e., a 40, 60, or 80 percent rating under DC 8599-8520) such that a disability rating greater than 20 percent is warranted for this time period.  Id.  No muscle atrophy was noted on VA outpatient treatment visits or examinations conducted prior to April 24, 2015.  Accordingly, the Board finds that the criteria for a 20 percent rating for radiculopathy of the right lower extremity have been met between the date that the Veteran filed his increased rating claim for a low back disability on September 28, 2006, and April 24, 2015.  See also 38 C.F.R. §§ 3.102, 4.7.

The evidence also supports assigning a higher 40 percent rating effective April 24, 2015, for the Veteran's service-connected radiculopathy of the right lower extremity.  The evidence clearly shows that the symptomatology attributable to the Veteran's service-connected radiculopathy of the right lower extremity worsened based on the findings of VA examination conducted on that date.  At the Veteran's VA peripheral nerves conditions DBQ conducted on April 24, 2015, although no relevant complaints were noted, a history of radiculopathy of the bilateral lower extremities was reported.  Physical examination of the right lower extremity showed moderate intermittent pain (usually dull), moderate paresthesias and/or dysesthias, moderate numbness, 4/5 muscle strength, no muscle atrophy, normal deep tendon reflexes, decreased sensation.  Neurologic examination showed moderately severe incomplete paralysis of the right sciatic nerve and severe incomplete paralysis of the posterior tibial nerve.  The diagnoses included radiculopathy of the right lower extremity associated with lumbar degenerative disc disease.  The evidence (in this case, findings of moderately severe incomplete paralysis of the right sciatic nerve on VA examination) supports assigning a higher 40 percent rating under DC 8599-8520 effective April 24, 2015, for the Veteran's service-connected radiculopathy of the right lower extremity.  See 38 C.F.R. § 4.124a, DC 8599-8520 (2015).  It does not indicate, however, that the Veteran has experienced either severe incomplete paralysis of the sciatic nerve or complete paralysis of the sciatic nerve (i.e., a 60 or 80 percent rating under DC 8599-8520) since April 24, 2015, such that a disability rating greater than 40 percent is warranted since that date.  Id.  No muscle atrophy was noted on VA examination on April 24, 2015.  In other words, the disability picture presented by the Veteran's service-connected radiculopathy of the right lower extremity effective April 24, 2015, more nearly approximates the criteria for a 40 percent rating under DC 8599-8520.  Id.  Accordingly, the Board finds that the criteria for a 40 percent rating for radiculopathy of the right lower extremity have been met effective April 24, 2015.  See also 38 C.F.R. §§ 3.102, 4.7.

The Board next finds that the preponderance of the evidence supports assigning a 40 percent rating effective April 24, 2015, for radiculopathy of the left lower extremity with left foot traction sural neuritis.  The Veteran contends that this disability is more disabling than currently evaluated.  The record evidence does not support his assertions regarding an objective worsening of the symptomatology attributable to this disability, at least prior to April 24, 2015.  It shows instead that, prior to April 24, 2015, the Veteran's service-connected radiculopathy of the left lower extremity with left foot traction sural neuritis is manifested by, at worst, complaints of pain, decreased sensation in the deep peroneal nerve, and decreased proprioception of the left foot.  For example, on VA peripheral nerves examination in December 2006, the Veteran complained of increasing pain due to neuralgia of the posterior tibial nerve in the left ankle.  Physical examination of the left lower extremity showed decreased sensation in the deep peroneal nerve, normal reflexes, no muscle atrophy, normal muscle tone, and an antalgic gait.  The diagnosis was neuralgia.

The Veteran was hospitalized at a VAMC for several days in January 2008 with an admitting diagnosis of weakness of the bilateral lower extremities.  Neurologic examination improved during his hospitalization (as noted above).  At discharge, neurologic examination showed 5/5 motor strength throughout, intact sensation throughout except decreased sensation to light touch and temperature on the feet, decreased proprioception of the left foot, and a "normal based gait."  

On VA general medical examination in April 2011, the Veteran's complaints included left foot problems since active service.  Physical examination of the left lower extremity showed normal pedal and tibial pulses, normal reflexes and sensation, 5/5 motor strength, and normal muscle tone without atrophy.  X-rays of the left foot and ankle showed no abnormalities.  The diagnoses included left foot neuralgia.

On VA outpatient treatment in April 2012, the Veteran's complaints included some episodic radiating pain down left posterior leg to the mid-thigh.  He denied any bowel or bladder incontinence.  Physical examination showed a full range of motion in all extremities, 5/5 muscle strength, a stable gait with a slight limp using a single cane, unremarkable sensation, and positive straight leg raising.  The assessment included neuralgia of the posterior tibial nerve.
The Veteran contends that his service-connected radiculopathy of the left lower extremity with left foot traction sural neuritis is more disabling than currently evaluated.  The record evidence does not support his assertions regarding an objective worsening of this disability at least prior to April 24, 2015.  It shows instead that, prior to April 24, 2015, the Veteran's service-connected radiculopathy of the left lower extremity with left foot traction sural neuritis is manifested by, at worst, complaints of pain, decreased sensation in the deep peroneal nerve, and decreased proprioception of the left foot.  There is no indication in the record evidence that the Veteran experienced at least severe incomplete paralysis of the posterior tibial nerve (i.e., a 20 percent rating under DC 8725) such that an increased rating is warranted under DC 8725 for radiculopathy of the left lower extremity with left foot traction sural neuritis prior to April 24, 2015.  See 38 C.F.R. § 4.124a, DC 8725.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for radiculopathy of the left lower extremity with left foot traction sural neuritis prior to April 24, 2015.  Accordingly, the Board finds that the criteria for a disability rating greater than 10 percent for radiculopathy of the left lower extremity with left foot traction sural neuritis prior to April 24, 2015, have not been met.

In contrast, the record evidence supports assigning a 40 percent rating effective April 24, 2015, for the Veteran's service-connected radiculopathy of the left lower extremity with left foot traction sural neuritis under DC 8520.  See 38 C.F.R. § 4.124a, DC 8520 (2015).  VA peripheral nerves DBQ conducted on April 24, 2015, showed that the Veteran's complaints included moderate paresthesias or dysesthias and numbness of the left lower extremity.  Physical examination of the left lower extremity showed 5/5 motor strength, no muscle atrophy, and normal deep tendon reflexes and sensation.  Neurologic examination of the left lower extremity showed moderately severe incomplete paralysis of the left sciatic nerve, and severe incomplete paralysis of the posterior tibial nerve.  The diagnoses included radiculopathy of the left lower extremity associated with lumbar degenerative disc disease.

The evidence (in this case, findings of moderately severe incomplete paralysis of the left sciatic nerve on VA examination) supports assigning a higher 40 percent rating effective April 24, 2015, for the Veteran's service-connected radiculopathy of the left lower extremity with left foot traction sural neuritis under DC 8520.  Id.  It does not indicate, however, that the Veteran has experienced either severe incomplete paralysis of the sciatic nerve or complete paralysis of the sciatic nerve (i.e., a 60 or 80 percent rating under DC 8520) since April 24, 2015, such that a disability rating greater than 40 percent is warranted since that date.  Id.  No muscle atrophy was noted on VA examination on April 24, 2015.  In other words, the disability picture presented by the Veteran's service-connected radiculopathy of the left lower extremity with left foot traction sural neuritis effective April 24, 2015, more nearly approximates the criteria for a 40 percent rating under DC 8520.  Id.  Accordingly, the Board finds that the criteria for a 40 percent rating effective April 24, 2015, for radiculopathy of the left lower extremity with left foot traction sural neuritis have been met.  See also 38 C.F.R. §§ 3.102, 4.7.

The Board finally finds that consideration of additional staged ratings for the Veteran's currently appealed service-connected disabilities is not warranted.  As discussed above, the evidence shows that the Veteran experienced essentially the same level of disability during each of the time periods at issue in his appeal for increased ratings for a service-connected low back disability.  And, as also discussed above, the evidence supports assigning higher staged ratings for his service-connected radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity.  The evidence otherwise does not demonstrate that the Veteran is entitled to additional staged ratings for any of the currently appealed service-connected disabilities.  See Hart, 21 Vet. App. at 505.


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected low back disability, radiculopathy of the right lower extremity, or for his service-connected radiculopathy of the left lower extremity.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's currently appealed service-connected disabilities are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities during each of the time periods at issue in this appeal.  This is especially true because the staged ratings assigned for each of the Veteran's currently appealed service-connected disabilities contemplate worsening symptomatology demonstrated by the record evidence during each of the time periods for which the staged ratings are in effect.  This includes the higher staged  ratings assigned by the Board in this decision for the Veteran's service-connected radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity.

Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran retired from his previous employment as a long-haul truck driver during the pendency of this appeal because he suffered a stroke and was no longer capable of driving long distances.  The Board notes in this regard that the Veteran already is in receipt of a temporary total disability rating for his stroke residuals and receives additional disability compensation due to certain of those residuals.  The Board also notes that the Veteran was hospitalized briefly in January 2008 for complaints of low back pain and bilateral lower extremity weakness.  With the exception of that brief hospitalization, the record evidence otherwise does not show that the Veteran was hospitalized for treatment of his currently appealed service-connected disabilities at any time during the pendency of this appeal.  The record evidence finally does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule such that he is entitled to extraschedular consideration under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 10 percent prior to August 28, 2008, greater than 20 percent prior to July 17, 2010, and greater than 40 percent thereafter for a low back disability is denied.

Entitlement to a 20 percent rating effective September 28, 2006, and to a 40 percent rating effective April 24, 2015, for radiculopathy of the right lower extremity is granted.

Entitlement to a 40 percent rating effective April 24, 2015, for radiculopathy of the left lower extremity with left foot traction sural neuritis is granted.


REMAND

The Veteran contends that his service-connected hypertensive heart disease, weakness of the right upper extremity, supraventricular arrhythmia, hypertension, sinusitis with nasal septal deviation, status-post nasal septoplasty and bilateral function endoscopic sinus surgery, and residuals of a stroke are all more disabling than currently evaluated.  He also contends that he is entitled to a TDIU due exclusively to service-connected disabilities effective October 18, 2012, and to special monthly compensation based on housebound status effective October 1, 2011.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

The record evidence shows that, when he perfected a timely appeal in June 2015 on the claims adjudicated in the February 2013 rating decision, he requested a videoconference Board hearing.  The AOJ acknowledged this request in July 2015.  To date, however, it appears that the videoconference Board hearing requested by the Veteran in June 2015 has not been conducted.  The Board notes that the Veteran's prior Travel Board hearing in May 2009 was limited to his appeal for increased ratings for his service-connected low back disability, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity and did not discuss the disabilities adjudicated in the February 2013 rating decision.  Thus, on remand, the AOJ should schedule the Veteran for a videoconference Board hearing on these additional issues.  See generally 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference Board hearing at the AOJ on the issues of entitlement to an initial rating greater than 60 percent for hypertensive heart disease, entitlement to an initial rating greater than 40 percent for weakness of the right upper extremity, entitlement to an initial rating greater than 30 percent for supraventricular arrhythmia, including on an extraschedular basis, entitlement to a disability rating greater than 10 percent for hypertension, entitlement to a disability rating greater than 10 percent for sinusitis with nasal septal deviation, status-post nasal septoplasty and bilateral function endoscopic sinus surgery, entitlement to an initial compensable rating effective October 1, 2011, for residuals of a stroke, entitlement to a TDIU due exclusively to service-connected disabilities effective October 18, 2012, and entitlement to special monthly compensation based on housebound status effective October 1, 2011,.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


